Title: Abigail Adams 2d to John Quincy Adams, 25 April 1786
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N 14
      London April 25th 1786
     
     Last night I Closed my Letter to you and shall send it to Mr Jenks’s care this Morning. I determine not to delay writing from day to day, till it becomes urkessome, but to finish my story and then go on regularly—theres a good resolution—I shall now begin by telling you a peice of News—Call all your fortitude to your aid before you proceed–here pause a moment . . . do you think yourself sufficiently guarded—be sure of that—and then attend—Mr Bowdoin, the Gentleman you left in Paris, proceeded from thence to Holland, where he has been till within a few weeks: when he returnd to this place, proposing to go from hence to America. He called to pay us his respects one Morning. We inquired after your friends at the Hague, and he told us that he had heard Miss Dumas was soon to be very well Married.I do not here ask any Confession of your Faith. You will I dare say be happy to hear so pleasing an account of a Lady for whom you have so much respect and Esteem.
     I just mentiond the letter I received yesterday, in my Letter last Eve, and shall now notice it particularly. Your Letters my Dear Brother afford me more pleasure than you can beleive. I expect them with impatience, and am allways, made happy at their arrival. Do not discontinue them. I am sure you will not. I do not wonder that your meeting with our Dear Brothers after so long a seperation, put you in such Spirits. Could our family meet in some such moment, I should consider it as a happy period. But I have, said enough upon this subject to convince you that it is one of the first wishes of my heart. But I dare not think how long it may be, before it arrives.
     I think my Brother that you do not discover Candor enough for the foibles, of others especially the Ladies. The best dispositions are not Convinced by Severity, and austerity. Only reflect upon your own disposition, and I am sure you will be convinced of this. And remember that if a young Lady is Capable of inconsistencys if she is deficient in judgment prudence &c, that the fault is not half so much her own as, those who have had the Care of her education. We are like Clay in the Hands, of the Artist, and may be moulded to whatever form, they please. The more knowledge and judment they possess, the fewer faults will be found in their productions. I believe that the earliest impressions of the Mind are too generally neglected, and it is those which often have the greatest affect. You may if you attend to it, observe in many of your acquaintance, habits and fauts, which have from not being early enough attended to, Grown up, and proved so forcible as to resist all future attempts to Correct them. You may observe it in the most trifling circumstances and you may generally decide, by hearing a Person converse an hour, what has been their early education. You may judge from their Language, the very frases they use to express their ideas. And tho they may be sensible in some degree of those faults, I am inclined to beleive it is not in their power to correct them. A Gentleman who is severe against the Ladies, is also, upon every principle very impolitick. His Character is soon established, for a Morose severe ill Natured Fellow. And upon my word, I think it the most Convincing proof that he can give, that He feels their Power importance, and equallity Superiority. It is I assure you a want of Generosity, and I will challenge you to produce one instance of a Person of this disposition who did not at some period of his Life, acknowledge his dependance upon them. Persons who are conscious, of their superiority in any subject, are generally diffident in proclaiming their own merrit. They will prefer to prove it by their actions and Conduct, rather than discover their own knowledge of it. I would never dispute with you, were you to assert that we were your inferiors incapable even of those improvements which you would the superiors
     Miss Hamilton of whom I wrote you quits England in a few days, and not with out regret. She has got a little attached to the amusements and pleasures of this place, tho she behaves perfectly well upon the Subject. She is a sweet amiable Girl. I shall regret her more than any other Lady of my acquaintance.
     Your account of Mrs Duncans Death is very melancholy. It must have been a great shock to her family. I have I think noticed most of your letter. I presented your respects to Mr S—— and he desird me in return to say every thing to you for him which you could wish—he says he will write you and tell you that I dont keep, a strict journal.
     I want much to hear from you from Cambridge, and to know how you like your new Situation. I hope now to receive later letters from you for do you know that five months have passd since the date of your last N 12, which leads me to hope that I shall receive another by Davis.
     Your friend Winslow Warren has returd, to Milton we hear. Pappa wrote him and forwarded to him letters from his father in December, but they did not reach him, before his departure from thence, and have been since returnd, and forwarded to him at Boston. Pappa had promised him his interest as Consull to Lisbon. It was then supposed that Congress would have impowerd their Ministers to appoint Consulls, but they have not received any commission for it. Mr Gerry wrote Pappa that Congress had resolvd to appoint him Consull General to this County and Mr Jefferson in France, but they have heard nothing further of it. I suppose they meant it to save any sallery with the Commission, but Pappa determines that it is not possible for him to Act in it. It would be a scene of trouble and vexation withot any reward. This how ever seems to be expected by Congress, that every Body in their service shold submit to. The March Packet has not yet arrived, and the 2 or thre last Months Packets have brought nothing New. There were but Seven states represented by the last accounts and Mr—— the Presidents Health did not permit him to attend. The Commercial Commissions you know Expire in a few days. So that nothing more can be done with any Power, till it is either renewd or something done by Congress. Soon after Pappa arrived here he proposed the plan of a treaty to Mr Pitt. It was taken no notice of. When Mr Jefferson arrived, they informd Lord Carmarthen of it and likewise that their Commissions would expire soon. His Lordship then desird another Plan, might be proposed, merely Commercil. The Gentlemen drew up, a Treaty in 5 articles, giveing equal Libertys rights &c, to the two Nations, since which not a word of answer has been receivd, and Mr J— Leavs London tomorrow, so that tis plain they will do nothing. They pretend to doubt the Powers of Congress, in short their Conduct appears Consistently ridiculous. What time will produce we know not. Pappa Complains and sometimes talks of going home, but I doubt it I Confess, till Congress recall him, which perhaps they will if there is no Minister appointed to them from hence. Before Bingham went away he told a friend, that the Cabbinet had now determined upon sending a Minister to America and he beleived it was in Consequence of a Conversation he had had a few days before with Mr Eden, and went off perhaps in the beleif. Hower his Mourtion Motion has as yet prodouced nothing. If you see the English papers you will see that Mr Eden is sent to Paris to form a finish, Crawford Commercial arangements which perhaps were never began–but enough of Politicks.
     
     
      25th.
     
     We had a Company to dine to day. Mrs Smith from Carolina Mr Ridley who goes to America in a few weeks, Dr Bancroft Colln Forrest Mr Brown the Painter, Mr Drake from Connecticut who brought a Letter of introduction from your friend Mr Brush, to Pappa, he does not appear to be any thing extra. Mr Barthelemy the Charge d’Affairs de France le Comt de Baigelin and le Compt de Gramond, 2 young French officers who brought Letters-of introduction from the Marquis de la Fayette. Mr Jefferson and Pappa went after dinner to the Chevalier de Pintos to put their Names to the Treaty with Portugal.
     
     
      Wedensday 26th
     
     Mr Jefferson left London, to our regret. He has dined with us whenever he has not been otherwise engaged, and made this House a kind of Home which you will know must have been very agreeable to us all. He has given Mr Trumble an invitation to go to Paris and keep at His House, where he intends to have his pictures engraved. He is acquiring great reputation by the subjects he has taken up. In the Evening we went to one of the little Theatres here to see Tumbling Rope dancing and wondrous feats of various kinds performed some of Which were really astonishing—but cannot be described.
     
     
      Thursday 27th.
     
     We went for the first time this season to the Opera, and I imagine it will be the last. The English Boast of this House as superior to any the French have. It may be larger, but for Elegance of artichetere there is no Comparison. It was the benefit of Md Mason, one of the principle dancers who fearing I suppose that the House would not be full went round and left Tickets, asking your attendance at her benefit. We accordingly went, the House was not full, the Company were highly dressd. The performance is all in Italian you know, and People never go to the Opera to understand what they hear. The Instrumental Musick was very good but there was no singing extraordinary. The Dancing was fine. Vestris is here this Winter, and Bacthell, who was last winter at the Duke of Dorsetts Hotell. She is a good figure and Dances, as well as Vestris I think. After the Opera, the greatest Curiossity is to go into the Coffee Room, where the Whole Company resort to wait for their Carriages and take some refreshment if they Choose, for you know, the English have no amusement where eating and drinking, is not introduced. The Prince of Wales, the Duke d’Orleans and the Duke de Fitz James, just made their appearance, for ten minutes I suppose, to sett the Whole House a staring and then went off. The Princes followers might all be distinguished by their dress, a blue frock with Gold frogs. There were several of them in his suit this Eve. They appeard all about the same size, and so delicate, effeminate and Languid, just fit for Companions for a Prince who professs to make pleasure is only pursuit.
     
     
      Saturday 29th.
     
     We have dined to day with an oald Bacheller, Mr Wm Vaughan. He had invited us to make a little excursion out of Town about Seven miles, to see a celebrated House and Garden belonging to Lord Tylney, and we intended to have gone, but the weather for several days has been disagreeable and we deferd it to some other time. The Company were our family Mr B Vaughan and Lady, Dr Priestly who has been in Town a few weeks, upon a visit, Dr Price, Dr Keppis, Dr Reives, and one or two other Gentlemen who I did not know. 5 of the Company were dissenting Ministers and opsd Libereal Men, all of them are writers of Eminence. The two first you know by Character Dr Priestly is a little stiff trig Man, his Countenance as Calm and unruffled as a summers sea. He was the most silent Person in Company. Mr B V—— who has no objection to talking Dr Price took a seat between Mrs Vaughan and myself, and Dr Keppis, upon the other side of Mrs Vau, and Mamma. Some person observed that those two Gentlemen were very happily situated. Dr P—— said he had the best seat, Mr Wm V—— told him that ought to have been his place, but the Dr refused to Change, and said Mr V. had told him before we came that he was to have a young Lady to dine with him to day. The Dr answered he did not know what young Lady would trust herself with him, but he said she had come with her Mother. Mr V. said the Dr after gave him some kind admonitions about Marrying, yet said Dr Price, I never think a young Man safe till he is Married. The Conversation was very sprightly among the oald Gentlemen who all Commended Dr P—— galantry. Balloons, Messmarism Witchcraft &c &c, were the subjects of general Conversation, and I had like to have obserd that I thought that Foolish Folks could talk quite as well as Wise ones.
     We came home about eight oclock, and Called upon Mrs Shipley the Wife of the Bishop of St Asaph, who’s family has visitted us, but were not at home this Eve.
    